COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Matter of B.M

Appellate case number:      01-18-00898-CV

Trial court case number:    18-CVJ-021629

Trial court:                County Court at Law No. 2 of Fort Bend County

        Because appellant challenges a juvenile-court order waiving the juvenile court’s
jurisdiction and ordering appellant transferred to criminal district court, this Court is
required to bring the appeal to final disposition within 180 days of the date the notice of
appeal was filed so far as reasonably possible. See Order Accelerating Juvenile
Certification Appeals and Requiring Juvenile Courts to Give Notice of the Right to an
Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28, 2015). The Texas Rules of
Appellate Procedure applicable to accelerated appeals apply in these proceedings. See id.
Accordingly, the clerk’s record was due to be filed no later than October 15, 2018. See
TEX. R. APP. P. 4.1, 35.1(b).
       On October 17, 2018, the Clerk of this Court notified the trial court clerk that a
clerk’s record had not been filed and directed the trial court clerk, no later than October
29, 2018, to file the clerk’s record, request an extension of time, or notify this Court that
appellant had not made arrangements to pay the fee for preparation of the clerk’s record.
See id. 35.3(c). The trial court clerk has not responded, and no clerk’s record has been
filed.
       Accordingly, the trial court clerk is ORDERED to prepare and file a clerk’s
record in this appeal within 7 days of the date of this order. No extensions of time
will be granted.
       Any cost of preparing a clerk’s record will be assessed as part of the costs of this
appeal upon issuance of this Court’s judgment.
       It is so ORDERED.

Judge’s signature: __/s/Terry Jennings______
                   Acting individually  Acting for the Court

Date: October 30, 2018_______________